DAVIS, J.—This
was an action to recover upon a quantum meruit for professional services alleged to have been rendered by the apellant to the appellee as an attorney and counselor at law. The complaint alleges the reasonable value of the services to be five hundred dollars, avers a credit and payment of one hundred and seventy dollars thereon, and asks a judgment for the balance of three hundred and thirty dollars. The answer is a general denial. The case was tried, before the lower court, sitting without a jury. Judgment was rendered in favor of the appellee for her costs, and from this judgment McGowan has appealed.
It is urged as ground for reversal that the lower court failed to state its findings of fact and conclusions of law. The transcript shows a general finding upon the issues in favor of the defendant (appellee), and we have already held in the case of Daggs v. Hoskins, ante, p. 300, (decided at the present term,) 52 Pac. 357, that a judgment based upon such a finding is valid, under the act of the legislature approved March 16, 1897, (Acts 1897, No. 22). The evidence in this case is conflicting upon the question of the rendition of the services to the defendant and as to their value. We cannot say that it fails to support the finding and judgment of the trial court. The record discloses to us no reversible error, and the judgment is affirmed.
Street, C. J., Sloan, J., Doan, J., concur.